EXHIBIT 12 WESBANCO, INC. Computations of Consolidated Ratios of Earnings to Fixed Charges (Dollars in thousands - unaudited) For the three months For the twelve months ended March 31, ended December 31, 2009 2008 2007 2006 2005 2004 Excluding Interest on Deposits: Fixed Charges: Interest Expense (excluding interest on deposits) $9,240 $36,203 $27,791 $30,672 $34,255 $20,626 Interest Factor Within Rent Expense (1) 179 829 777 742 763 545 Preferred Stock Dividend (2) 1,055 293 - Total Fixed Charges 10,474 37,325 28,568 31,414 35,018 21,171 Earnings: Income before Income Taxes $6,201 $42,610 $52,690 $48,298 $54,479 $47,158 Fixed Charges (excluding Preferred Dividends) 9,419 37,032 28,568 31,414 35,018 21,171 Total Earnings 15,620 79,642 81,258 79,712 89,497 68,329 Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits 1.49 2.13 2.84 2.54 2.56 3.23 Including Interest on Deposits: Fixed Charges: Interest Expense $25,074 $121,229 $117,080 $104,436 $92,434 $60,212 Interest Factor Within Rent Expense (1) 179 829 777 742 763 545 Preferred Stock Dividend (2) 1,055 293 - Total Fixed Charges 26,308 122,351 117,857 105,178 93,197 60,757 Earnings: Income Before Income Taxes $6,201 $42,610 $52,690 $48,298 $54,479 $47,158 Fixed Charges (excluding preferred dividends) 25,253 122,058 117,857 105,178 93,197 60,757 Total Earnings 31,454 164,668 170,547 153,476 147,676 107,915 Ratio of Earnings to Fixed Charges, Including Interest on Deposits 1.20 1.35 1.45 1.46 1.58 1.78 (1) The portion of rents shown as representative of the interest factor is one-third of total net operating lease expenses. (2) Represents the dividend accrued on the Series A Preferred Stock for the period ended March 31,
